Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Keith Nesbitt appeals the district court’s order accepting the recommendation of the magistrate judge and denying Nesbitt’s motions for a preliminary injunction and a temporary restraining order in this 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nesbitt v. Riley, No. 0:14-cv-02788-RMG-PJG (D.S.C. filed May 1, 2015 & entered May 4, 2015). We deny Nesbitt’s motions for appointment of counsel, a preliminary injunction, and a temporary restraining order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.